Exhibit 10.1

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of January 31, 2017 (this
“Agreement”), is made among TAKE-TWO INTERACTIVE SOFTWARE, INC., a Delaware
corporation (the “Company”), and the persons set forth on Schedule I hereto
(collectively, the “Shareholders” or individually a “Shareholder”).

 

A.                                    On January 31, 2017, the Shareholders
entered into a Share Sale and Purchase Agreement with Take-Two Invest España,
S.L. and the Company (the “Share Sale and Purchase Agreement”), pursuant to
which, subject to the terms and conditions thereof, the Shareholders acquired on
the date hereof, and/or may acquire after the date hereof, shares of the
Company’s common stock, $0.01 par value per share (“Company Shares”; and any
such Common Shares acquired by the Shareholders pursuant to the Share Sale and
Purchase Agreement, “Acquired Shares”).

 

B.                                    In order to induce the Shareholders to
accept Company Shares as a portion of the total consideration for entering into
the Share Sale and Purchase Agreement, the Company has agreed to provide the
registration rights set forth in this Agreement.

 

C.                                    Capitalized terms used in this Agreement
and set forth in Section 9 are used as defined in Section 9.

 

Now, therefore, the parties hereto agree as follows:

 

1.                                      Mandatory Shelf Registration.

 

(a)                                 The Company agrees to file with the SEC as
soon as reasonably practicable, but in no event later than 5:30 p.m., Eastern
Time on February 13, 2017 (or, if later, upon the date of the opening of the
Company’s “trading window” following its 3rd quarter earnings release), a shelf
Registration Statement on Form S-3 or such other form under the Securities Act
then available to the Company providing for the resale pursuant to Rule 415 from
time to time by the Shareholders of any and all Registrable Securities, which
shelf Registration Statement shall be an “automatic shelf registration
statement” as defined under Rule 405, to the extent the Company is eligible to
file such automatic shelf Registration Statement (the “Mandatory Shelf
Registration Statement”).  If the Mandatory Shelf Registration Statement is not
automatically effective when filed with the SEC, the Company agrees to use its
commercially reasonable efforts to cause the Mandatory Shelf Registration
Statement to be declared effective by the SEC within 90 calendar days following
the date hereof.  Notwithstanding the foregoing, the Company shall not be
required to include in the Mandatory Shelf Registration Statement any Acquired
Shares until such Acquired Shares are actually issued to the Shareholders, at
which time the Company may either file a post-effective amendment to the
Mandatory Shelf Registration Statement to add such Acquired Shares (and the
Company shall use its commercially reasonable efforts to cause such
post-effective amendment to be declared effective by the SEC) or, at its option,
may elect to file a separate Mandatory Shelf Registration

 

--------------------------------------------------------------------------------


 

Statement covering such Acquired Shares (which separate registration
statement(s) shall be deemed a Mandatory Shelf Registration Statement for all
purposes of this Agreement).

 

(b)                                 The Company shall use its commercially
reasonable efforts to cause the Mandatory Shelf Registration Statement to remain
continuously effective until the earliest of (such earliest date, the
“Termination Date”): (A) such time when all of the securities constituting
Registrable Securities cease to be Registrable Securities hereunder, (B) the
date the Company is no longer subject to the reporting requirements of
Section 13 of the 1934 Act or Section 15(d) of the 1933 Act or (C) the sixth
anniversary of the effective date of the Mandatory Shelf Registration
Statement.  The Mandatory Shelf Registration Statement shall provide for the
resale of Registrable Securities from time to time, and pursuant to any method
or combination of methods legally available to, and requested by, the
Shareholders.  The Company will pay all Registration Expenses incurred in
connection with any registration pursuant to this Section 1.

 

(c)                                  Subject to the provisions of this
Section 1(c) and a good faith determination by the Board of Directors of the
Company that it is in the best interests of the Company to suspend the use of
the Mandatory Shelf Registration Statement, following the effectiveness of the
Mandatory Shelf Registration Statement, the Company, by written notice to the
Shareholders, may direct the Shareholders to suspend sales of Registrable
Securities pursuant to the Mandatory Shelf Registration Statement for such times
as the Company reasonably may determine is necessary and advisable (but in no
event for more than an aggregate of one hundred eighty (180) days in any rolling
twelve (12) month period, or more than ninety (90) days in any rolling one
hundred eighty (180) day period), if any of the following events shall occur:
(i) the Board of Directors of the Company shall have determined in good faith
that (A) the offer or sale of any Registrable Securities would impede, delay or
interfere with any proposed financing, offer or sale or other disposition of
securities, acquisition, merger, tender offer, business combination, corporate
reorganization or other material transaction involving the Company, (B) after
the advice of counsel, the sale of Registrable Securities pursuant to the
Mandatory Shelf Registration Statement would require disclosure of non-public
information not otherwise required to be disclosed under applicable law, and
(C) either (x) the Company has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) such disclosure would have a material
adverse effect on the Company or the Company’s ability to consummate such
transaction, or (z) the proposed transaction would render the Company unable to
comply with SEC requirements, in each case under circumstances that would make
it impractical or inadvisable to cause the Mandatory Shelf Registration
Statement (or such filings) to become effective or to promptly amend or
supplement the Registration Statement on a post-effective basis, as applicable;
or (ii) the Board of Directors of the Company shall have determined in good
faith that it is required by law, rule or regulation or that it is in the best
interests of the Company to supplement the Mandatory Shelf Registration
Statement or file a post-effective amendment to the Mandatory Shelf Registration

 

2

--------------------------------------------------------------------------------


 

Statement in order to incorporate information into the Mandatory Shelf
Registration Statement for the purpose of (1) including in the Mandatory Shelf
Registration Statement any prospectus required under Section 10(a)(3) of the
Securities Act; (2) reflecting in the prospectus included in the Mandatory Shelf
Registration Statement any facts or events arising after the effective date of
the Mandatory Shelf Registration Statement (or of the most recent post-effective
amendment) that, individually or in the aggregate, represent non-public material
information not otherwise required to be disclosed under applicable law or
otherwise constitute a fundamental change in the information set forth therein;
or (3) including in the prospectus included in the Mandatory Shelf Registration
Statement any material information with respect to the plan of distribution not
disclosed in the Mandatory Shelf Registration Statement or any material change
to such information.

 

2.                                      Registration Procedures.  In connection
with any registration and sale of Registrable Securities under the Mandatory
Shelf Registration Statement, the Company will:

 

(a)                                 make all required filings with the Financial
Industry Regulatory Authority (“FINRA”);

 

(b)                                 before filing any amendments or supplements
to the Mandatory Shelf Registration Statement, furnish to one firm of counsel
selected by the Shareholders copies of all such documents proposed to be filed,
which documents will be subject to review and comment of such counsel.  The
Company shall give good faith consideration to, and reasonably address, any
comments from such counsel.  Unless such counsel earlier informs the Company
that it has no objections to the filing of such amendment or supplement, the
Company will not file such amendment or supplement prior to the date that is
three Business Days after the date that such counsel received such document;

 

(c)                                  subject to Section 1(c), prepare and file
with the SEC such amendments and supplements to the Mandatory Shelf Registration
Statement as may be necessary to keep such registration statement effective for
the time period set forth in Section 1(b), and to comply with the provisions of
the 1933 Act with respect to the disposition of all securities covered by the
Mandatory Shelf Registration Statement;

 

(d)                                 furnish to the Shareholder(s) of the
Registrable Securities being sold such number of copies, without charge, of the
Mandatory Shelf Registration Statement, each amendment and supplement thereto,
including each prospectus, all exhibits and other documents filed therewith and
such other documents as a Shareholder may reasonably request including in order
to facilitate the disposition of the Registrable Securities owned by such
Shareholder;

 

(e)                                  use its commercially reasonable efforts to
register or qualify such Registrable Securities under such other securities or
blue sky laws of such jurisdictions as a Shareholder reasonably requests,
including by filing as promptly

 

3

--------------------------------------------------------------------------------


 

as practicable any such amendments to the Mandatory Shelf Registration Statement
as are necessary to include such Registrable Securities or change or update any
information regarding the Shareholder or any permitted transferee hereunder, as
requested by such Shareholder or permitted transferee, and do any and all other
acts and things that may be necessary or reasonably advisable to enable such
Shareholder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Shareholder (provided, that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subsection,
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction);

 

(f)                                   immediately notify the Shareholders, at
any time when a prospectus relating thereto is required to be delivered under
the 1933 Act, of the occurrence of any event which will have the result that,
the prospectus contains an untrue statement of a material fact or omits to state
any fact necessary to make the statements therein not misleading in the light of
the circumstances under which they were made, and, as promptly as practicable,
prepare and furnish to the Shareholders a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made;

 

(g)                                  notify the Shareholders (i) when the
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to the Mandatory Shelf Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC for amendments or supplements to such registration statement
or to amend or to supplement such prospectus or for additional information and
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such registration statement or the initiation of any proceedings for any of
such purposes;

 

(h)                                 use its commercially reasonable efforts to
cause all such Registrable Securities to be listed on each securities exchange
on which similar securities issued by the Company are then listed, if
applicable;

 

(i)                                     provide a transfer agent and registrar
for all such Registrable Securities; and

 

(j)                                    in the event of the issuance of any stop
order suspending the effectiveness of the Mandatory Shelf Registration
Statement, or of any order suspending or preventing the use of any related
prospectus or ceasing trading of any securities included in the Mandatory Shelf
Registration Statement for sale in any jurisdiction, use its commercially
reasonable efforts promptly to obtain the withdrawal of such order.

 

4

--------------------------------------------------------------------------------


 

For the avoidance of doubt, notwithstanding any provision of this Agreement to
the contrary, in no event shall the Company be required by the terms of this
Agreement to provide assistance in connection with any Underwritten Offering.

 

3.                                      Registration Expenses.  Except as
otherwise provided for herein, all expenses incidental to the Company’s
performance of or compliance with this Agreement, including, without limitation,
all registration and filing fees (including SEC registration and FINRA filing
fees), fees and expenses of compliance with securities or blue sky laws, word
processing, duplicating and printing expenses, messenger and delivery expenses,
transfer agent’s and registrar’s fees, cost of distributing prospectuses, as
well as any supplements thereto, fees and expenses of one counsel to the holders
of Registrable Securities (such counsel’s fees (a) not to exceed $25,000 in the
aggregate and (b) only incurred after the date hereof) and fees and
disbursements of counsel for the Company and all independent certified public
accountants and other Persons retained by the Company (all such expenses,
“Registration Expenses”), will be borne by the Company. In addition, the Company
will, in any event, pay its internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit or quarterly review, the
expenses of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange or automatic quotation
system on which similar securities issued by the Company are then listed
(including the Nasdaq). Notwithstanding the foregoing, all Selling Expenses will
be borne by the holders of the securities so registered pro rata on the basis of
the number of their shares so registered.

 

4.                                      Indemnification.

 

(a)                                 The Company agrees to indemnify and hold
harmless, and hereby does indemnify and hold harmless, the Shareholders, their
respective affiliates and their respective officers, directors and partners and
each Person who controls a Shareholder (within the meaning of the 1933 Act)
against, and pay and reimburse such holder, affiliate, director, officer or
partner or controlling person for any losses, claims, damages, expenses,
liabilities, joint or several, to which such holder or any such affiliate,
director, officer or partner or controlling person may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) any untrue or alleged untrue statement of
material fact contained in any Mandatory Shelf Registration Statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto, or any “issuer free writing prospectus” (as defined in 1933 Act
Rule 433), (ii) any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(iii) any violation or alleged violation by the Company of any rule or
regulation promulgated under the 1933 Act, the 1934 Act, FINRA or any state
securities laws applicable to the Company and relating to action or inaction
required of the Company in connection with any such registration, and the
Company will pay and reimburse the Shareholders and each such affiliate,
director, officer, partner and controlling person for any legal or any other
expenses actually and reasonably incurred by them in connection with

 

5

--------------------------------------------------------------------------------


 

investigating, defending or settling any such loss, claim, liability, action or
proceeding or (iv) the failure to include, at the time of pricing any offering,
the information required by Sections 12(a)(2) and 17(a)(2) of the 1933 Act;
provided, that the Company will not be liable in any such case to the extent
that any such loss, claim, damage, expense, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon an untrue
statement or alleged untrue statement, or omission or alleged omission, made in
the Mandatory Shelf Registration Statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto, or in any application, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by a Shareholder expressly for use therein or by a
Shareholder’s failure to deliver, to the extent required by law and except to
the extent such failure results from a failure by the Company to comply with
Section 2(f), a copy of the Mandatory Shelf Registration Statement or prospectus
or any amendments or supplements thereto after the Company has furnished such
Shareholder with a sufficient number of copies of the same.

 

(b)                                 In connection with the Mandatory Shelf
Registration Statement in which a Shareholder is participating, it will furnish
to the Company in writing such information as the Company reasonably requests
for use in connection with any the Mandatory Shelf Registration Statement or
prospectus and will indemnify and hold harmless the Company, its directors and
officers, each other Person who controls the Company (within the meaning of the
1933 Act) against any losses, claims, damages, expenses, liabilities (or actions
or proceedings, whether commenced or threatened, in respect thereof), joint or
several, to which the Company or any such director or officer, or controlling
person may become subject under the 1933 Act or otherwise, insofar as such
losses, claims, damages, liabilities, actions or proceedings arise out of or are
based upon (i) any untrue or alleged untrue statement of material fact contained
in the Mandatory Shelf Registration Statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or in any application
or (ii) any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is made in the
Mandatory Shelf Registration Statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto, or in any application, in
reliance upon and in conformity with written information prepared and furnished
to the Company by a Shareholder expressly for use therein, and such Shareholder
will reimburse the Company and each such director, officer, and controlling
Person for any legal or any other expenses actually and reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, liability, action or proceeding; provided, that the obligation to
indemnify and hold harmless will be individual and several to such Shareholder
and will be limited to the amount of net proceeds received by such Shareholder
from the sale of Registrable Securities pursuant to the Mandatory Shelf
Registration Statement.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Any Person entitled to indemnification
hereunder will (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party will not be subject to any liability for any settlement
made by the indemnified party without its prior written consent (but such
consent will not be unreasonably withheld). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. Failure to give prompt written notice shall not release
the indemnifying party from its obligations hereunder except to the extent that
such indemnifying party is materially prejudiced as a result of such failure to
give notice.

 

(d)                                 The indemnification provided for under this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and will survive the registration
and sale of any securities by any Person entitled to any indemnification
hereunder and the expiration or termination of this Agreement.

 

(e)                                  If the indemnification provided for in this
Section 4 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to herein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, will contribute to the amount paid or payable by
such indemnified party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relevant fault of the indemnifying party and the indemnified
party will be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the foregoing, the amount a Shareholder will be obligated to
contribute pursuant to this Section 4(e) will be limited to an amount equal to
the net proceeds to such Shareholder of the Registrable Securities sold pursuant
to the registration statement which gives rise to such obligation to contribute
(less the aggregate amount of any damages which such Shareholder has otherwise
been required to pay in respect of such loss, claim, damage, expense,

 

7

--------------------------------------------------------------------------------


 

liability or action or any substantially similar loss, claim, damage, expense,
liability or action arising from the sale of such Registrable Securities).

 

5.                                      Supplemented or Amended Prospectus;
Information.

 

(a)                                 A Shareholder agrees that, if it is
participating in any registration hereunder, upon receipt of any notice from the
Company of the happening of any event of the kind described in subsection
2(f) above, such Shareholder will forthwith discontinue the disposition of its
Registrable Securities pursuant to the Mandatory Shelf Registration Statement
until it receives copies of a supplemented or amended prospectus as contemplated
by such Section 2(f). In the event the Company gives any such notice, the
applicable time period during which the Mandatory Shelf Registration Statement
is to remain effective will be extended by the number of days during the period
from and including the date of the giving of such notice pursuant to this
Section 5 to and including the date when such Shareholder will have received the
copies of the supplemented or amended prospectus contemplated by Section 2(f).

 

(b)                                 Each Shareholder agrees that it shall
furnish the Company with such information regarding such Shareholder and
pertinent to the disclosure requirements relating to the registration and the
distribution of such securities as the Company may from time to time reasonably
request in writing.

 

6.                                      Rule 144; Legend Removal.

 

(a)                                 Facilitation of Sales Pursuant to Rule 144. 
The Company covenants to the Shareholders that to the extent it shall be
required to do so under the 1934 Act, the Company shall use its commercially
reasonable efforts to (i) timely file the reports required to be filed by it
under the 1934 Act or the 1933 Act (including the reports under Sections 13 and
15(d) of the 1934 Act referred to in subparagraph (c)(1) of Rule 144), and
(ii) make and keep public information available as those terms are understood
and defined in Rule 144, all to the extent required from time to time to enable
the Shareholders to sell Registrable Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule 144. 
Upon the request of a Shareholder in connection with its sale pursuant to
Rule 144, the Company shall deliver to such holder a written statement as to
whether it has complied with such requirements.

 

(b)                                 Upon request of a Shareholder, and if so
requested by the Company for a transaction not including a sale of Registrable
Securities through the Mandatory Shelf Registration Statement or other
registration statement of the Company, upon receipt by the Company of an opinion
of counsel reasonably satisfactory to the Company to the effect that such legend
is no longer required under the 1933 Act, the Company shall promptly cause any
legend affixed to any Registrable Securities to be removed from any certificate
for any Registrable Securities, including by providing any opinion of counsel to
the Company that may be required by the transfer agent to effect such removal. 
In addition to, and

 

8

--------------------------------------------------------------------------------


 

without limiting, the foregoing, the Company shall take such necessary actions,
and provide any necessary opinion of counsel to the transfer agent, to remove
any legend affixed to any Registrable Securities relating to restriction under
Rule 144 to any Registrable Securities and to cause such securities to bear the
same CUSIP as the publicly traded securities of the Company with respect to any
Shareholder that is not an affiliate of the Company as promptly as practicable
after the one-year anniversary of the Closing (as defined in the Share Sale and
Purchase Agreement).

 

7.                                      [RESERVED]

 

8.                                      Term.  This Agreement will be effective
as of the date hereof and will continue in effect thereafter until the earliest
of (a) its termination by the consent of each Shareholder that holds Registrable
Securities or their respective successor(s) in interest, (b) the date on which
no Registrable Securities of the Shareholders (or any transferee thereof) remain
outstanding and (c) the dissolution, liquidation or winding up of the Company.

 

9.                                      Defined Terms.  Capitalized terms when
used in this Agreement have the following meanings:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
provided that, for purposes of this Agreement, the Company shall not be deemed
an Affiliate of a Shareholder, and a Shareholder shall not be deemed an
Affiliate of the Company. For purposes of this definition, when used with
respect to any Person, “control” means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have correlative meanings.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
to close.

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

 

“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing the Mandatory Shelf Registration Statement in compliance
with the 1933 Act, and the declaration or ordering of the effectiveness of the
Mandatory Shelf Registration Statement, and compliance with applicable state
securities laws of such states in which a Shareholder notifies the Company of
its intention to offer Registrable Securities.

 

“Registrable Securities” means (i) any Acquired Shares or (ii) any equity
securities or warrants issued or issuable with respect to the securities
referred to in the foregoing

 

9

--------------------------------------------------------------------------------


 

clause (i) by way of conversion, exercise or exchange thereof or share dividend
or share split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization. As to any particular securities constituting Registrable
Securities, such securities will cease to be Registrable Securities when
(x) they have been effectively registered or qualified for sale by prospectus
filed under the 1933 Act and disposed of in accordance with the Mandatory Shelf
Registration Statement covering them, (y) all of the Registrable Securities held
by a Shareholder may be sold in a single sale, based on the opinion of counsel
satisfactory to the Company, without any limitation as to volume or manner
pursuant to Rule 144, or (z) such Registrable Security shall cease to be
outstanding.  For purposes of this Agreement, a Person will be deemed to be a
holder of Registrable Securities whenever such Person has the right to acquire
directly or indirectly such Registrable Securities (upon conversion, exercise or
exchange in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected.

 

“Registration Expenses” has the meaning set forth in Section 3.

 

“Rule 144” means Rule 144 under the 1933 Act or any successor or similar rule as
may be enacted by the SEC from time to time, as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission.

 

“Selling Expenses” means all underwriting discounts, commissions and transfer
taxes applicable to the sale of Registrable Securities hereunder, if any.

 

“Underwritten Offering” means a registration in which securities of the Company
are sold to an underwriter for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

10.                               Miscellaneous.

 

(a)                                 Adjustments Affecting Registrable
Securities.  The Company will not take any action, or permit any change to
occur, with respect to its securities which would materially and adversely
affect the ability of a Shareholder to include its Registrable Securities in a
registration or qualification for sale by prospectus undertaken pursuant to this
Agreement or which would adversely affect the marketability of such Registrable
Securities in any such registration or qualification (including, without
limitation, effecting a share split or a combination of shares).

 

(b)                                 Remedies.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party hereto will have the right
to equitable relief, including specific performance and injunctive relief, in
addition to all of its other rights and remedies at law or in equity, to enforce
the provisions of this Agreement.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Amendments and Waivers.  Except as
otherwise provided herein, the provisions of this Agreement may be amended or
waived only upon the prior written consent of the Company and the Shareholders.

 

(d)                                 Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns; provided, that a Shareholder
may not assign or otherwise transfer its rights or obligations under this
Agreement to any other Person without the prior written consent of the Company;
provided, further, that no such prior written consent shall be required for an
assignment to an Affiliate of such Shareholder.

 

(e)                                  Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or the effectiveness or
validity of any provision in any other jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(f)                                   Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts, any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together will constitute one and the same Agreement.

 

(g)                                  Descriptive Headings.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

(h)                                 Governing Law.  This Agreement and the
rights and duties of the parties hereto hereunder shall be governed by and
construed in accordance with laws of the State of New York, without giving
effect to its principles or rules of conflict of laws to the extent such
principles or rules are not mandatorily applicable by statute and would require
or permit the application of the laws of another jurisdiction. Any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby may be brought in any federal or state court located in the
Borough of Manhattan, City of New York, and each of the parties hereby consents
to the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereinafter
have to the laying of the venue of any such suit, action or proceeding which is
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of

 

11

--------------------------------------------------------------------------------


 

process on such party as provided in Section 10(l) shall be deemed effective
service of process on such party.

 

EACH OF THE PARTIES HERETO HERBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(i)                                     Further Assurances.  Each of the parties
hereto shall execute such documents and other papers and perform such further
acts as may be reasonably required or advisable to carry out the provisions of
this Agreement and the transactions contemplated hereby.

 

(j)                                    Organizational Documents. 
Notwithstanding anything to the contrary herein, all applicable provisions of
the Company’s by-laws and certificate of incorporation (the “Organizational
Documents”) shall apply to this Agreement and any actions taken hereunder as if
set forth herein, and any conflict between the Organizational Documents and this
Agreement shall be resolved in favor of the provisions of the Organizational
Documents.  If any conflict between this Agreement and the Organizational
Documents interferes in any material respect with the exercise of any
Registration Request or other right or remedy hereunder, the Company shall use
its commercially reasonable efforts to facilitate the exercise of such
Registration Request or other right or remedy without conflict with the
Organizational Documents.

 

(k)                                 Notices.  All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and shall be deemed to have been given
(a) when personally delivered, (b) the day following the day (except if not a
Business Day then the next Business Day) on which the same has been delivered
prepaid to a reputable national overnight air courier service, (c) when
transmitted via e-mail (including via attached pdf document) to the e-mail
address set out below, if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid) or
(d) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case to the respective
parties as applicable, at the address, facsimile number or e-mail address set
forth below:

 

To the Company:

 

Take-Two Interactive Software, Inc.

622 Broadway

New York, NY 10012

Attention:                             Daniel Emerson

E-mail:                                            dan.emerson@take2games.com

 

12

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice to the Company) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:                             Adam Turteltaub

E-mail:                                            aturteltaub@willkie.com

 

To the Shareholders:

 

At the address set forth opposite such Shareholder on Schedule I hereto.

 

with a copy (which shall not constitute notice to the Shareholders) to:

 

J&A Garrigues SLP

Avenida Diagonal, 654

08034 Barcelona (Spain)

Attention:                             Alex Pujol Pamies

E-mail:                                            alex.pujol@garrigues.com

 

; or to such other address as the party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

(l)                                     Entire Agreement.  This Agreement,
together with the Share Sale and Purchase Agreement (including the restrictions
on transfer set forth therein with respect to certain Acquired Shares) and the
Organizational Documents, contains the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersedes and
replaces all other prior agreements, written or oral, among the parties hereto
with respect to the subject matter hereof and thereof.

 

(m)                             No Waivers; Third Party Beneficiary Rights.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Nothing in this Agreement, express or implied, is intended to confer on
any Person other than the parties hereto and their respective heirs, successors,
legal representatives and permitted assigns, any rights, remedies, obligations
or liabilities under this Agreement.

 

(n)                                 [RESERVED].

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

 

By:

/s/ Matthew K. Breitman

 

Name:

Matthew K. Breitman

 

Title:

Senior Vice President, Deputy General

 

 

Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

 

/s/ Andrew Bou Ortiz

 

Mr. Andrés Bou Ortiz

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

 

/s/ Horacio Martos Borja

 

Mr. Horacio Martos Borja

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

 

/s/ Marc Canaleta Caupena

 

Mr. Marc Canaleta Caupena

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

 

VOLADURAS HINOJO, S.L.

 

 

 

 

 

 

By:

/s/ Horacio Martos Borja

 

Name:

Horacio Martos Borja

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

 

NAUTA TECH INVEST III, SCR., S.A.

 

 

 

 

 

 

By:

/s/ Alex Pujol Pamies

 

Name:

Alex Pujol Pamies

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

 

BILBAO VIZCAYA HOLDING, S.A.

 

 

 

 

 

 

By:

/s/ Enrique Migoya Peláez

 

Name:

Enrique Migoya Peláez

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

 

LA BANQUE POSTALE INNOVATION 11 FCPI

 

 

 

CAPITAL CROISSANCE 4 FCPI

 

 

 

OBJECTIF INNOVATION PATRIMOINE 4 FCPI

 

 

 

STRATÉGIE PME 2011 FCPI

 

 

 

IDINVEST PATRIMOINE FCPI

 

 

 

ALLIANZ ECO INNOVATION 3 FCPI

 

 

 

OBJECTIF INNOVATION 5 FCPI

 

 

 

IDINVEST CROISSANCE FCPI

 

 

 

SG INNOVATION 2011 FCPI

 

 

 

ALLIANZ ECO INNOVATION 2 FCPI

 

 

 

OBJECTIF INNOVATION 4 FCPI

 

 

 

IDINVEST FLEXIBLE 2016 FCPI

 

 

 

CAPITAL CROISSANCE 5 FCPI

 

 

 

OBJECTIF INNOVATION PATRIMOINE 5 FCPI

 

 

 

IDINVEST PATRIMOINE 2 FCPI

 

 

 

OBJECTIF INNOVATION PATRIMOINE 6 FCPI

 

 

 

IDINVEST PATRIMOINE 3 FCPI

 

 

 

 

 

 

 

By:

/s/ Alex Pujol Pamies

 

Name:

Alex Pujol Pamies

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

 

GREYLOCK ISRAEL INVESTMENT VEHICLE
IN SOCIALPOINT LTD.

 

 

 

 

 

 

By:

/s/ Alex Pujol Pamies

 

Name:

Alex Pujol Pamies

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
above date.

 

 

HCPESP S.à r.l.

 

 

 

 

 

 

By:

/s/ Alex Pujol Pamies

 

Name:

Alex Pujol Pamies

 

Title:

Attorney-in-fact

 

--------------------------------------------------------------------------------